oe as tax exempt anc cvernmernt entities caivislon department of the treasury niernal pfevenue service washington dc z0ze24 uniform issue list yun et lep dat legend taxpayer a ira x bank a date amount m date bank b account y year dear this is in response to your letters dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x with bank a taxpayer a asserts that on date taxpayer a received a distribution of page amount m from ira x and deposited amount m in a non-ira certificate of deposit at bank b taxpayer a asserts that her failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to the failure of bank b to deposit amount m into a rollover ira on date taxpayer a closed ira x to reinvest the funds at another bank for a higher rate of return on date taxpayer a presented the amount m check from ira x for deposit into a certificate of deposit at bank b taxpayer a authorized the deposit of amount m in account y a non-ira certificate of deposit at bank b taxpayer a did not provide any rollover instructions to bank b the amount m check did not indicate the funds were from an ira taxpayer a believes that she had paperwork indicating that the funds were from an ira but neither she nor bank b could produce copies of these papers taxpayer a asserts that bank b failed to notice that amount m was issued from an ira and allowed taxpayer a to open a non-ira account with the amount m check which caused taxpayer a’s failure to rollover the amount m check into an ira taxpayer a first learned that the date amount m deposit was not rolled over into an ira when the internal_revenue_service notified taxpayer a in year that amount m had been deposited into a regular savings account based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information presented and documentation submitted by taxpayer a does not demonstrate that taxpayer a failed to accomplish a rollover of amount m due to any of the factors cited in revproc_2003_16 or that financial_institution error caused taxpayer a to miss the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the date distribution to taxpayer a of amount m no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact sincerely yours pan vf frances v sloan ’manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
